Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1 – 20  have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on December 24th, 2020 has been acknowledged by the Office.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 8 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20040019972 A1 to  Schecter et. al.  (Schecter hereafter) in view of WO 2016154402 A1 to Rossbach et al. (Rossbach hereafter) in further view of CN 208274450 U to Wang (Wang hereafter).
As per claim 1, Schecter teaches A pillow (see 20—Fig. 1: pillow), comprising: a first panel (see 60—Fig. 4:  first panel) including a first fabric layer (see 24—Fig. 4: first fabric layer) and a second fabric layer (see 58—Fig. 4:  second fabric layer) attached to the first fabric layer (see para [0035]: "As seen from FIG. 1A upper top layer 24 is joined at its periphery inward of (and essentially at) bead 38 to upper bottom layer 58"); a second panel opposite the first panel(see 70—Fig. 4: second panel opposite first panel (60)), wherein the second panel includes a first fabric layer (see 36—Fig. 4: a first fabric layer) and a second fabric layer (see 62—Fig. 4: second fabric layer) attached to the first fabric layer of the second panel (see 1B—Fig. 4: second fabric layer attached to first fabric layer at element 1B of Fig.4); an interior portion formed by the first and second fabric layers of the first panel and the first and second fabric layers of the second panel (see 74—Fig. 4; para [0038]: interior portion); and a filler (see 76—Fig. 4:  filler ) having a plurality of fill fibers (see para [0042]: "Alternate embodiments of the invention also include, however, variations both as to type and characteristics of the filler material for the upper and lower pockets and the core received in the intermediate pocket. These include, for example, the use of a non-unitary, non-integrated filler in the intermediate zone as a core material like the above noted fiberfill filler (e.g. cluster of fiber-balls or conjugated or staple fibers) or mixtures of foam and filler. Again, however, in a preferred embodiment, a unitary or integrated core body is preferably used in the intermediate pocket or layer in conjunction with a non-unitary, separable material such as the aforementioned down and fiberfill fiber in the upper and lower pockets. ")
Schecter does not teach , wherein the density of the fill fibers is in a range of 1 denier to 15 denier.
Rossbach teaches , wherein the density of the fill fibers is in a range of 1 denier to 15 denier (see Pg. 9 lines 3 - 7: "A first example of a polyester staple fibers blend ("Example Blend A") in accordance with principles of the present disclosure was prepared and consisted of: 1) 30 weight percent of crimped, siliconized, solid polyester staple fibers of 0.7 Denier and an average length of 32 mm (e.g., Fiber Format A); 2) 30 weight percent of crimped, solid polyester staple fibers of 1.4 Denier and an average length of 38 mm (e.g., Fiber Format B); 3) 40 weight percent of crimped, siliconized, hollow polyester staple fibers of 3 Denier and an average length of 32 mm (e.g., Fiber Format C). ")
Note: The examiner considers “Example Blend A” as the fill fiber.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schecter with the teachings of Rossbach with the motivation of providing a fabric with superior compression recovery and wash durability (see pg.2 lines 27 -28  "The polyester staple fiber blends of the present disclosure are blowable and may exhibit superior performance in terms of warmth, compression/recovery, and wash durability.").
Schecter nor Rossbach explicitly teach wherein the weight of the fibers of is in a range of 700 gsm to 1,100 gsm.
Wang teaches  wherein the weight of the fibers of is in a range of 700 gsm to 1,100 gsm (see Claim 4 : "adjustable multi-neck-protecting health pillow, wherein the polyester fibre layer (6) is flexible sheet material stretch, the gram weight is 400-800 grams per square meter, the thickness is 4-6 cm").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schecter with the teachings of Wang with the motivation of providing a flexible fabric to support the pillow structure (see pg. 2 "The technical solution of the utility model, pillow body lower bag space is provided by special technology to produce a flexible, polyester fiber floc sheet of stretch, polyester fiber wadding layer gram weight per square meter, 400-800 of thickness 4-6 cm.pg.2 lines 27 -28  "The polyester staple fiber blends of the present disclosure are blowable and may exhibit superior performance in terms of warmth, compression/recovery, and wash durability.").
As per claim 2, Schecter does not teach The pillow of Claim 1, wherein the fill fibers are siliconized polyester fibers.
Rossbach teaches The pillow of Claim 1, wherein the fill fibers are siliconized polyester fibers (see Pg. 9 lines 3 - 7: siliconized polyester fibers).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schecter with the teachings of Rossbach with the motivation of providing a filler material with antistatic properties (see pg. 4 lines 24 - 29: "An additional, optional similarity of the fibers comprising the polyester staple fiber blend (and thus the fibers of Fiber Formats A, B and C) relates to lubricants, and in particular the addition of a lubricant or slickening agent (e.g., a silicone slickener, aqueous solutions of organopolysiloxanes, emulsions of polytetrafluoroethylene, non-ionic surfactants, etc.) for water resistance, improved feel and/or handling, and antistatic properties. The lubricant can be applied (e.g., spray coated) on to an exterior surface of the polyester staple fibers, or can be added to the polyester material during formation of the corresponding fibers").
As per claim 3, Schecter does not teach The pillow of Claim 2, wherein the fill fibers are made from 3D3V siliconized polyester fill fibers.
Rossbach teaches, wherein the fill fibers are made from siliconized polyester fill fibers (see Pg. 9 lines 3 - 7: siliconized polyester fill fibers).
Rossbach discloses the claimed invention except for wherein the fill fibers are made from 3D3V siliconized polyester fill fibers .  Overall the applicant has not established criticality to the claimed fill fibers made from 3D3V siliconized polyester fill fibers. Where the Applicant’s Specification only indicated on pg. 16 lines 4 – 5 “In an embodiment, the filler 30 is made from 3D3V siliconized polyester fill fibers. The filler 30 provides the pillow 30 with loft and helps the pillow 30 retain its shape.” Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the fill fibers taught by Rossbach to be made from 3D3V siliconized polyester fill fibers, since such a modification would have provided improved handling and anti-static properties. As such it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 4, Schecter teaches a gusset (see 34—Fig. 1: gusset ) intermediate the first and second panels (see 34—Fig. 4: gusset intermediate panels 60 and 70).
As per claim 5, Schecter teaches, wherein the gusset extends around a perimeter of the pillow (see para [0029]: "As further shown in FIG. 1, pillow 20 has an intermediate gusset zone 34 which preferably extends about the entire periphery of pillow 20").
As per claim 6, Schecter teaches, wherein the gusset includes piping extending on the perimeter of the pillow (see 66—Fig. 1: piping).
As per claim 7, Schecter teaches, wherein each of the first fabric layer of the first panel and the first fabric layer of the second panel includes a first microfiber fabric (see para [0027]: " That is, various cover materials are usable depending on the desired environment of use, including, for example, water impervious and non-water impervious materials (e.g. vinyl sheeting, neoprene fabric, natural fiber fabrics such as cotton, man-made fiber fabrics such as polyester and woven and unwoven materials as a few examples). In a preferred embodiment, the cover material is a breathable fabric such as cotton (e.g. 100% or mixtures with other materials such as polyester or rayon) having, for example, a thread count of 200 to 300)").
As per claim 8, Schecter teaches, wherein the first microfiber fabric includes a thread count in a range of 150 to 200 (see para [0027]).
As per claim 18, Schecter as modified does not explicitly teach wherein the filler is substantially evenly dispersed throughout the interior portion.
Rossbach teaches, wherein the filler is substantially evenly dispersed throughout the interior portion (see pg. 7 lines 5 - 10 : "The article 10 can assume a variety of forms, such as apparel including outerwear and accessories (e.g., jackets, stocking caps, gloves, etc.), sleeping bag, bedding articles (comforters, pillows, quilts, bedspreads, etc.), and generally includes a quantity or volume of the blend of polyester staple fibers 12 as described above contained within a pocket 14 formed by an outer shell or liner 16 (e.g., fabric, film, etc.). ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schecter with the teachings of Rossbach with the motivation of providing suitable insulation material within the pillow body (see pg. 7 lines 20 -23:"The so-obtained fibers may be crimped and may include a lubricant as described above. Regardless, the fibers are then mixed and opened to produce the polyester staple fiber blend of the present disclosure and useful as a blowable insulation material.").
As per claim 19, Schecter does not teach wherein the filler is foam-free.
Rossbach teaches, wherein the filler is foam-free (see pg.4 lines 2 - 5 : "In other embodiments, the fibers may include other synthetic fibers, including, but not limited to, polymers or combinations of: polyesters, polyamides, poly olefins, polyacrylates, and polyaramids.").
Note: The examiner notes the teaching of Rossbach are silent with respect to a filler material consisting foam.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schecter with the teachings of Rossbach with the motivation of providing suitable insulation material within the pillow body (see pg. 7 lines 20 -23:"The so-obtained fibers may be crimped and may include a lubricant as described above. Regardless, the fibers are then mixed and opened to produce the polyester staple fiber blend of the present disclosure and useful as a blowable insulation material.").
As per claim 20, Schecter does not teach, wherein the pillow is adapted to maintain its structure, shape and loft after being subjected to two to five washing cycles and two to five corresponding drying cycles, using a clothes washer at a wash temperature cycle in a temperature range of 800 F to 130° F for period in a range of 30 minutes to 40 minutes for each of the washing cycles, and using a clothes drier at a drying temperature cycle in a temperature range of 130° F to 1400 F for a period in a range of 30 minutes to 40 minutes for each of the drying cycles.
Rossbach teaches The pillow of Claim 1, wherein the pillow is adapted to maintain its structure, shape and loft after being subjected to two to five washing cycles and two to five corresponding drying cycles, using a clothes washer at a wash temperature cycle in a temperature range of 800 F to 130° F for period in a range of 30 minutes to 40 minutes for each of the washing cycles, and using a clothes drier at a drying temperature cycle in a temperature range of 130° F to 1400 F for a period in a range of 30 minutes to 40 minutes for each of the drying cycles (see examiner note; Table 4, pg.2 lines 26 - 28: "The polyester staple fiber blends of the present disclosure are blowable and may exhibit superior performance in terms of warmth, compression/recovery, and wash durability.").
Note: The examiner notes that pillow (element 10) is configured of fill material element 12. It may be understood that the fill material 12 maintains its loft after undergoing a Wash/Dry durability testing (see Table.4: Example Blend A maintains a 5 rating which corresponds to a material with  "low or no missing material, feels extremely soft with no noticeable ball balling, has natural down - like loft" before and after undergoing a wash/dry.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schecter with the teachings of Rossbach with the motivation of providing a pillow capable of maintaining its structure (see pg. 2 lines  26 - 28).
Claim(s) 9 -17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20040019972 A1 to  Schecter in view of WO 2016154402 A1 to Rossbach in further view of CN 208274450 U to Wang in further view of U.S Patent Application 20100139002 A1 to Walker (Walker hereafter).
As per claim 9, Schecter as modified does not teach, wherein the first microfiber fabric includes a weight in a range of 50 gsm to 100 gsm.
Walker teaches, wherein the first microfiber fabric includes a weight in a range of 50 gsm to 100 gsm (see Claim 2: "The cover of claim 1, wherein the silk floss lining has a weight greater than about 60 grams per square meter (gsm)."). 
Note the examiner considers the silk floss lining element 34—Fig. 2 as the first micro fiber fabric
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schecter with the teachings of Walker with the motivation of providing a fabric with greater structural integrity an wicking protection from allergens (see para [0030] "A silk floss lining 34 having a weight of about 85 gsm has been determined as having a highly preferable combination of properties, including structural integrity, wicking and protection from irritants/allergens").
As per claim 10 Schecter as modified does not teach, wherein each of the second fabric layer of the first panel and the second fabric layer of the second panel includes a microfiber fabric having a weight in a range of 50 gsm to 100 gsm.
Walker teaches, wherein each of the second fabric layer of the first panel and the second fabric layer of the second panel includes a microfiber fabric having a weight in a range of 50 gsm to 100 gsm (see para [0029]: " The inner liner 32 is a non-woven material, preferably made of polypropylene and having a weight equal or greater than about 40 grams per square meter (gsm). More preferably, the inner liner has a weight of at least 55 gsm." )
Note: The examiner considers the second fabric layer of the first and second panels (12 & 14) as element 32.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schecter with the teachings of Walker with the motivation of providing a material capable of retaining its integrity when washed (see para [0034] " It has also been determined that the preferred embodiment advantageously provides a cover 10 with an inner liner 32 which protects the pillow from bodily fluids while being light and soft enough not to be noticeable by a user, while being able to retain its integrity and not pill (i.e. form protruding fibers) and disintegrate when washed.").
As per claim 11, Schecter as modified does not teach, wherein each of the first and second fabric layers of the first panel and the first and second fabric layers of the second panel are quilted.
Walker teaches, wherein each of the first and second fabric layers of the first panel and the first and second fabric layers of the second panel are quilted (see para [0033]: " Preferably, the layers 30, 32 and 34 of each panel 12 and 14 are quilted, that is to say they are connected to one another by a plurality of stitches 36 which extend longitudinally and transversely across and through each panel 12 and 14. ").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schecter with the teachings of Walker with the motivation of connecting the first and second panel via quilting (see para [0033] "Preferably, the layers 30, 32 and 34 of each panel 12 and 14 are quilted, that is to say they are connected to one another by a plurality of stitches 36 which extend longitudinally and transversely across and through each panel 12 and 14. ").
As per claim 12, Schecter as modified does not teach, wherein each of the first and second panels includes quilted sections.
Walker teaches, wherein each of the first and second panels includes quilted sections (see 36—Fig. 2: quilted sections).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schecter with the teachings of Walker with the motivation of ensuring the stability of the interior components of the pillow (see para [0033] "It has been determined that this 41/4 inch grid size advantageously ensures the stability of the silk floss lining 34 while maintaining maximizing the comfort provided by the lining material.").
As per claim 13, Schecter as modified does not teach, wherein each of the quilted sections includes an ornamental shape.
Walker teaches , wherein each of the quilted sections includes an ornamental shape (see para [0033]: "The quilting preferably takes the form of a linear grid. A grid of 41/4 inch by 41/4 inch squares is preferred, although it will be appreciated that various other quilting patterns could similarly be used, including linear grids formed of rectangles or lozenges, or indeed a square grid of different dimensions.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schecter with the teachings of Walker with the motivation of ensuring the stability of the interior components of the pillow(see para [0033]).
As per claim 14, Schecter teaches , wherein each of the quilted sections includes quilting filling (see 78 & 80—Fig. 5) between the corresponding first and second fabric layers (see para [0038]: "respectively, the above noted, filler pockets 60 and 70 containing filler material 78 and 80, respectively").
As per claim 15, Schecter as modified does not teach The pillow of Claim 14, wherein the quilting filling includes a weight in a range of 50 gsm to 100 gsm.
Rossbach teaches wherein the quilting filling includes a weight in a range of 50 gsm to 100 gsm (see pg.12 line 19 -22: "loose material samples of Example Blend A and Comparative Examples 3-11 into approximately 12 inch x 12 inch (30.5 cm x 30.5 cm) panels with approximately 3 inch (7.6 cm) pleat spacing. First, 12 inch x 12 inch (30.5 cm x 30.5 cm) fabric sheets were obtained from a 104 x 104 thread count 1.9 oz/yd.sup.2 (64.4 gsm)").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schecter with the teachings of Rossbach with the motivation of providing a fabric with superior compression recovery and wash durability(see pg.2 lines 27 -28  "The polyester staple fiber blends of the present disclosure are blowable and may exhibit superior performance in terms of warmth, compression/recovery, and wash durability.").
As per claim 16, Schecter teaches, wherein the quilting filling is made from polyester fibers (see para [0041]: "other filler materials are suited for use of the present invention including synthetic "staple fiber" including polyester fiberfill (e.g. polyethylene terephthalate staple (i.e. cut)) fibers with a preferred detox of 5-6 and preferably slickened (e.g. coated with silicones or polyethylene terephthalate/polyether segmented copolymers to reduce friction and clumping).").
As per claim 17, Schecter teaches, wherein the quilting filling is made from siliconized polyester fibers (see para [0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        11/09/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/11/2022